Citation Nr: 0207474	
Decision Date: 07/09/02    Archive Date: 07/17/02

DOCKET NO.  91-47 313A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Neil T. Werner, Counsel


INTRODUCTION

The veteran served on active duty from January 1971 to 
January 1973.

This matter comes before the Board of Veterans' Appeals 
(Board) following a September 1991 decision of the New York, 
New York, Regional Office (RO) of the Department of Veterans 
Affairs (VA) that denied the veteran's application to reopen 
a claim of service connection for an acquired psychiatric 
disorder.  In June 2001, the Board found that new and 
material evidence had been received, reopened the veteran's 
claim, and remanded the appeal for further evidentiary 
development.  In December 2001, the Board once again remanded 
the veteran's appeal for further evidentiary development.  

The Board observes that, in an August 2000 rating action, the 
RO denied the veteran's claims of entitlement to service 
connection for a hiatal hernia, a gastroesophageal disorder, 
a heart disorder, and arthritis.  However, given that the 
bases for the denials were that the claims were not well 
grounded, the veteran and his representative are hereby 
advised that said claims for service connection may be 
readjudicated in accordance with the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, 2099-2100 (2000).  Accordingly, these 
issues are referred to the RO for appropriate action.


FINDING OF FACT

A psychiatric disorder, to include schizophrenia, which was 
initially diagnosed several years after the veteran's 
discharge from service, was not shown during service and is 
not shown to be related to any incident of service.





CONCLUSION OF LAW

An acquired psychiatric disorder, to include schizophrenia, 
was neither incurred in nor aggravated by service; and a 
psychosis cannot be presumed to have been incurred therein.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103A, 5107 (West 1991 
& Supp. 2001); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2001); 
66 Fed. Reg. 45620, 45630-631 (Aug. 29, 2001) (to be codified 
as amended at 38 C.F.R. §3.159(d)).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act (VCAA) of 2000

The Board observes that recently enacted law and its 
implementing regulations essentially eliminate the 
requirement that a claimant submit evidence of a well-
grounded claim, and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. §§ 5103A, 5107(a) 
(West Supp. 2001); 66 Fed. Reg. 45620, 45630-631 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.159(c)-(d)).

The new law and regulations also include new notification 
provisions.  Specifically, they require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary, that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  38 U.S.C.A. 
§ 5103 (West Supp. 2001); 66 Fed. Reg. 45620, 45630 (Aug. 29, 
2001) (to be codified at 38 C.F.R. § 3.159(b)).

The record reflects that the veteran has received the degree 
of notice which is contemplated by law.  In this regard, by 
the RO decisions, the statement of the case, the supplemental 
statement of the case, correspondence with the veteran, and 
the Board Remands, the veteran has been notified of the laws 
and regulations governing his claim for service connection 
for a psychiatric disorder, including the VCAA, and the 
reasons for the determinations made regarding his claim.  
Moreover, VA has made reasonable efforts to obtain all 
relevant records.  Specifically, the information and evidence 
that have been associated with the claims file consist of the 
veteran's service medical records, post-service medical 
records, including VA and private hospital, examination, and 
outpatient reports, and written arguments presented by the 
veteran and his representative in support of his claim.  In 
addition, in response to the Board's June and December 2001 
Remand instructions, the veteran, on a number of occasions, 
was asked to provide information regarding his psychiatric 
treatment, and the RO thereafter obtained all available and 
identified private and VA treatment records, including VA and 
private treatment records, which dated back to 1974.  Also, 
in May 2002, the RO obtained medical opinions regarding the 
claimed relationship between the veteran's current 
psychiatric disorder and his military service.  

The Board observes that there does not appear to be other 
obtainable evidence not already of record which would be 
relevant to the claim.  In this context, the Board recognizes 
that its December 2001 Remand directed the RO to obtain 1979 
private treatment records from Samaritan Hospital and 1979 VA 
treatment records from the Albany VA medical center (VAMC).  
In addition, a February 2001 report of contact with the RO, 
as well as some medical records, placed VA on notice that the 
veteran was in receipt of Social Security Administration 
(SSA) benefits.  However, neither the 1979 medical records 
nor the SSA records appear in the claim's file.

Initially, as to all the records, the Board notes that vis-a-
vis its December 2001 Remand and the January 2002 RO letter 
sent to the veteran, the veteran was placed on notice that, 
while VA would aid him in obtaining medical evidence in 
support of his claim, the ultimate responsibility for 
obtaining that evidence rested with him and if that evidence 
was not obtained, VA would adjudicate his claim without it.  
See 38 U.S.C.A. § 5103A (West Supp. 2001); 66 Fed. Reg. 
45620, 45630-631 (to be codified as amended at 38 C.F.R. 
§ 3.159(b)(1)).

As to the private treatment records, in April 2002, Samaritan 
Hospital notified the RO that it did not keep records dating 
back to 1979.  In a supplemental statement of the case, dated 
in June 2002, the RO notified the veteran that these private 
hospital records no longer existed.  The supplemental 
statement of the case was sent to the veteran's last known 
address and was not returned as undeliverable.  Similarly, as 
to the 1979 VA treatment records, the RO has attempted on 
numerous occasions to obtain the veteran's treatment records 
from the Albany VAMC and has received voluminous treatment 
records, dated from February 1974 to March 2002, including 
records dated in 1979 that did not pertain to any psychiatric 
hospitalization.  Most recently, in reply to the January and 
April 2002 post-remand requests for copies of the veteran's 
January 1979 to December 1979 VA medical records, the Albany 
VAMC forwarded to the RO all outstanding medical records of 
the veteran, which dated from August 1995 to March 2002.  
Given the numerous requests for Albany VAMC medical records, 
including specific requests for those dated in 1979, and the 
information obtained from the Albany VAMC, including VA 
treatment records dated before, during, and after the dates 
in question, the Board concludes that while the other medical 
evidence of record file refers by history to psychiatric 
hospitalization at the Albany VAMC in 1979, the VA records 
for this purported period of hospitalization no longer exist.  
Therefore, under these circumstances, VA will expend no 
further effort to assist the veteran in this regard.  See 66 
Fed. Reg. 45620, 45630-31 (to be codified at 38 C.F.R. 
§ 3.159).

Next, as to the SSA records, a review of the record on appeal 
shows that a contact report as well as some medical records 
that indicate that the veteran was in receipt of SSA 
benefits.  Notably, however, while the record on appeal shows 
that the veteran had a great number of disabling health 
problems, none of these documents identify the underlying 
reason for why he received SSA benefits.  Likewise, the 
record does not reflect (nor does the veteran or his 
representative maintain) that the veteran was in receipt of 
SSA benefits because of a psychiatric disorder or that the 
records held by the SSA could be relevant to the current 
appeal.  As aptly noted above, the record on appeal contains 
voluminous medical records, including the service medical 
records, post-service medical records dated from 1974 through 
2002, and reports of (a November 1981) private and (a May 
2002) VA examination, both of which appear to pre-date and 
post-date the receipt of SSA benefits, and which also contain 
relevant medical opinions regarding the origin and etiology 
of the veteran's current psychiatric disorder.  As such, in 
light of the evidence already of record, as well as the fact 
that neither the veteran nor his representative has 
specifically identified the SSA records as being "relevant" 
to the current issue on appeal, additional delay to attempt 
to obtain these records is not required.  See, e.g., Counts 
v. Brown, 6 Vet. App. 473, 476 (1994), citing Godwin v. 
Derwinski, 1 Vet. App. 419, 425 (1991) (noting that the 
"duty to assist is not unlimited" and that "the duty to 
develop pertinent facts applies to 'all relevant facts.'") 
(citation omitted)); Gobber v. Derwinski, 2 Vet. App. 470, 
472 (1992) ("'duty to assist' is not a license for a 
'fishing expedition' to determine if there might be some 
unspecified information which could possibly support a claim. 
. . . [and] this duty is limited to specifically identified 
documents that by their description would be facially 
relevant and material to the claim"); cf. Quartuccio v. 
Principi, No. 01-997 (U.S. Vet. App. June 19, 2002).

In view of the existing record that includes a November 1981 
examination report (prepared by L. White, M.D.) and a May 
2002 VA examination report, which both contain medical 
opinions relevant to the veteran's current psychiatric 
disorder, as well as almost 30 years of treatment records, 
the Board concludes that all relevant data have been obtained 
for determining the merits of the veteran's claim and that no 
reasonable possibility exist that any further assistance 
would aid the veteran in substantiating the claim.  See 
38 U.S.C.A. § 5103 (as amended); 66 Fed. Reg. 45620, 45630 
(to be codified at 38 C.F.R. § 3.159(d)).  See also Wensch v. 
Principi, 15 Vet. App. 362, 368 (2001).

Accordingly, because there is no indication that there is 
additional outstanding evidence that is necessary for a fair 
adjudication of the issue on appeal, adjudication of the 
claim at this juncture may go forward because it poses no 
risk of prejudice to the veteran.  See Bernard v. Brown, 
4 Vet. App. 384 (1993); VAOPGCPREC 16-92 (1992).

The Merits

As to the merits of the claim, the veteran asserts that he 
developed a psychiatric disorder while in military service 
and that it has persisted since that time.  Specifically, he 
alleged that his current psychiatric disorder was caused by 
the trauma of having been drafted while the war in Vietnam 
was in progress and thereafter being stationed in Alaska for 
18 months and/or the shock having fallen off a tower while in 
training.  Alternatively, the veteran alleges that current 
psychiatric problems were caused by having sustained a brain 
injury while in military service either as a result of the 
fall from a tower, a subsequent assault by a fellow soldier 
while in Alaska (i.e., the veteran claimed that he was 
"pistol wiped"), an in-service fight in which he was knocked 
unconscious, and/or in an in-service motor vehicle accident. 

Service medical records, including a September 1972 
separation examination, were negative for complaints, 
diagnoses, or treatment for a psychiatric disorder.  However, 
a July 1971 treatment record noted that the veteran was being 
seen at the mental health clinic following a fall from a poll 
and had a fear of heights.  In addition, a February 1971 
treatment record, in connection with complaints of low back 
pain, noted that the veteran had been in a motor vehicle 
accident six moth earlier (i.e., before military service).

VA and/or private treatment records, dated from February 1974 
to March 2002, were obtained by the RO.  These records show 
the veteran first being diagnosed with a psychiatric disorder 
in May 1980, i.e., more then seven years after his separation 
from military service.  (See private treatment records from 
Samaritan Hospital dated in May 1980 and VA treatment record 
dated in May 1980).  At that time, the private hospital, 
after noting that the veteran was having an acute psychotic 
episode, diagnosed depressive psychotic reaction.  Id.  The 
VA treatment record diagnosed anxiety.  Id.  
(Parenthetically, the Board notes that, while an earlier 
October 1979 intake interview with Rensselaer County 
Department of Mental Health noted some adverse psychiatric 
symptomology, the intake did not diagnose the veteran with a 
current psychiatric disorder).

Thereafter, medical records show the veteran's complaints 
and/or treatment for adverse psychiatric symptomology 
variously diagnosed as anxiety, being psychotic, psycho 
neurosis, a paranoid psychosis, paranoid schizophrenia, 
schizophrenia, and depression.  (See VA treatment records 
dated in May 1980, November 1981, September 1982, May 1985, 
September 1985, November 1985, January 1986, February 1986, 
March 1986, May 1986, June 1986, July 1986, September 1986, 
April 1987, September 1987, November 1987, December 1987, 
February 1988, May 1988, August 1988, September 1988, October 
1988, January 1989, March 1989, June 1989, July 1989, 
February 1993, March 1993, April 1993, May 1993, August 1993, 
November 1993, December 1993, June 1994, February 1995, March 
1995, April 1995, May 1995, August 1995, April 1996, May 
1996, August 1996, September 1996, November 1996, October 
1997, December 1997, March 1997, February 1998, September 
1998, January 1999, April 1999, October 1999, January 2000, 
February 2000, April 2000, May 2000, July 2000, October 2000, 
November 2000, April 2001, May 2001, June 2001, July 2001, 
October 2001, November 2001, November 2001, December 2001, 
January 2002, February 2001, and March 2002; VA 
hospitalization summaries for the periods, or period, dated 
in September 1982, September 1987 to October 1987, April 
1993, January 1994, August 1996, October 1997, December 1997, 
and February 1998; private treatment records for 
hospitalizations at Samaritan Hospital for the periods dated 
in May 1980 and November 1981; private treatment records from 
Rensselaer County Department of Mental Health dated in May 
1980, November 1981, May 1985, and January 1986; and private 
treatment records from Family Medical Group dated in February 
1998, March 1998, September 1998, December 1998, May 1999, 
July 1999, October 1999, May 2000, June 2000, September 2000, 
December 2000, March 2001, and June 2001).  The prevailing 
diagnosis found in the record was paranoid schizophrenia.  
More recent diagnoses were characterized as "history of."  
Id.

As to the origins or etiology of any current psychiatric 
disorder, a number of the treatment records include the 
veteran's claims that current psychiatric disorders were 
brought about by the stress of having been drafted while the 
war in Vietnam was in progress and thereafter being stationed 
in Alaska for 18 months, the shock having fallen off a tower 
while in training, and/or having sustained a brain injury 
while in military service either as a result of the fall from 
a tower, a subsequent assault by a fellow soldier while in 
Alaska (i.e., the veteran claimed that he was "pistol 
wiped"), an in-service fight in which he was knocked 
unconscious, and/or in an in-service motor vehicle accident.  
(See private treatment records from Rensselaer County 
Department of Mental Health dated in May 1980 and May 1985; 
private treatment records from Family Medical Group dated in 
February 1998, May 2000, and September 2000; VA treatment 
records dated in February 2000, May 2000, and July 2001).

A review of the record on appeal also shows the following 
information.  The October 1979 Rensselaer County Department 
of Mental Health record as well as a number of subsequent 
treatment records, including the September to October 1987 VA 
hospitalization summary, noted that the veteran had his first 
VA psychiatric hospitalization in 1979.  In a November 1981 
letter from Dr. L. White, Rensselaer County Department of 
Mental Health, it was opined, in response to the veteran's 
claim that he had seen a psychiatrist on two occasion while 
in military service and was therefore going to seek service 
connection for current psychiatric disorders, that Dr. White 

. . . did not believe that this would 
meet the criteria for a service related 
disability, and that it was not [his] 
clinical impression that [the veteran's] 
psychiatric problems have been as a 
consequence of his having been in the 
service and thus [he] would not be able 
to support such a claim.

Thereafter, in a May 1985 letter from the Rensselaer County 
Department of Mental Health, it was noted that the veteran 
had been a patient of theirs since 1981 and was diagnosed 
with paranoid schizophrenia.  A February 1986 VA treatment 
record noted the veteran's statement that he had had his 
first psychiatric problem in 1981.  A February 1998 head 
computerized tomography (CT) was normal.  In February 1998, a 
treatment record from the Family Medical Group noted that the 
veteran's degenerative brain disease was secondary to alcohol 
abuse.  In March 2000, in an examination by a K. R. Battu, 
M.D., it was noted that the veteran had a normal mental 
status examination.  And, an October 2000 head magnetic 
resonance imaging evaluation (MRI) was normal except for 
several scattered punctate areas of hyperintensity in the 
subcortical white matter of both cerebral hemispheres.  It 
was opined that the problems had a vascular etiology.

The veteran appeared for a personal hearing at the RO in 
April 1998.  At that time, he testified that, while he had 
received treatment for other problems at the Albany VAMC 
since 1971, he was first diagnosed with a psychiatric 
disorder in 1982.  Thereafter, he had obtained psychiatric 
treatment at both the Albany VAMC and from private doctors.

In May 2002, the veteran underwent a VA examination to 
determine the origins or etiology of current psychiatric 
disorders.  At that time, the examiner noted that she had 
reviewed the record on appeal.  The examination report 
subsequently shows specific cites to both service medical 
records and post-service treatment records.  Specifically, 
the examiner noted that service medical records, dated in 
July 1971, noted that the veteran was seen after falling off 
a poll and scraping his stomach.  However, there was no 
mention of any mental disorder or trauma - only that he was 
afraid of heights.  There was no stipulation that the fear of 
heights was secondary to his falling from that pole.  It was 
thereafter noted that the veteran's separation examination 
showed normal clinical findings.  Similarly, the examiner 
noted that the private treatment records from Samaritan 
Hospital and Rensselaer County Department of Mental Health 
provided the veteran with a diagnosis of schizophrenia. 

Thereafter, the examiner noted the veteran's claims as to the 
in-service event that caused current psychiatric problems.  
Specifically, the veteran related that he first saw a 
psychiatrist in 1971, in basic training, after getting his 
girlfriend pregnant.  The veteran reported that his 
girlfriend terminated the pregnancy because they were fearful 
that he would be sent to Vietnam; and that this action 
continues to dwell on him.  He recalled that he was seen by a 
psychiatrist later in 1971, on approximately four occasions, 
at which time he was diagnosed with a psychosis.  The veteran 
related that the next time that he sought psychiatric 
treatment was in 1979, after his military service.

Subsequently, after an examination of the veteran in which he 
was diagnosed with paranoid schizophrenia, it was opined as 
follows:

To answer the Board's questions.  First, 
if there is a mental disorder, the nature 
of this disorder and whether it is 
service connected or not.

I feel that the veteran does, indeed, 
have a mental disorder and likely 
paranoid schizophrenia, at least, in the 
past, as well as a paranoid personality 
disorder ongoing, however, I do not feel 
that this is service connected.  There 
was no indication of any diagnoses made 
during his military service that would 
indicate that disorder, despite his 
report, and, even a year afterwards, 
which was another question of the Boards, 
there was no diagnoses made within that 
year, after discharge from military 
service, that would indicate a service 
connected disorder.

As to what incident in military service 
might have triggered any diagnoses such 
as schizophrenia, there was none.  
Although he may have been stressed out 
getting his girlfriend pregnant as well 
as falling from pole, again, there was no 
indication that these issues persisted to 
any real extent or even when he was 
examined during the military that this 
became an issue before his discharge or 
any time after his discharge, until many 
years afterwards; in fact, therefore, 
there was no supporting data in the 
record to indicate that his mental 
problems are secondary to the military.  
(Emphasis Added).


Analysis

In general, service connection may be granted for a 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. § 1110.  If a condition 
noted during service is not shown to be chronic, then 
generally a showing of continuity of symptomatology after 
service is required for service connection.  38 C.F.R. 
§ 3.303(b).  In addition, service connection may also be 
warranted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).

The Board finds that what is significant about the evidence 
described above is what it does not include.  None of the 
records on appeal include a medical nexus opinion that tends 
to show a relationship between a current disorder, identified 
as paranoid schizophrenia, and the veteran's military 
service, including the fall from the poll.  See Hickson v. 
West, 12 Vet. App. 247 (1999); see generally Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992) (establishing service 
connection requires finding a relationship between a current 
disability and events in service or an injury or disease 
incurred there).  In fact, the medical evidence of record 
shows just the opposite conclusion.  Specifically, both Dr. 
White (in November 1981) and the VA examiner (in May 2002) 
concluded that current psychiatric disorders were not caused 
by the veteran's military service.  Similarly, the February 
1998 treatment record from the Family Medical Group indicates 
that the current degenerative brain disease was secondary to 
alcohol abuse.  These opinions stand uncontradicted by any 
other evidence found in the record.

Further, pertinent laws and regulations provide that a 
psychosis will be presumed to have been incurred in service 
if this condition was manifested to a degree of 10 percent 
within one year of the veteran's separation from service.  
38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  
However, even if the Board conceded that the veteran was 
first diagnosed with a psychosis in 1979 (the date medical 
records point to his first having undergone a VA psychiatric 
hospitalization at the Albany VAMC) and not May 1980 (the 
first confirmed diagnosis found in the record), this 
diagnosis was given more then six years after the veteran's 
separation from military service.  Moreover, the May 2002 VA 
examiner specifically opined that there was no medical 
evidence in the record to show that the veteran manifested a 
psychosis within one year after his separation from military 
service.  Therefore, this presumption does not apply.

In reaching the above conclusions, the Board has taken into 
account the veteran's and his representative's written 
statements to the RO as well as the veteran's personal 
hearing testimony.  Moreover, the Board recognizes that the 
veteran and his representative are competent to describe 
visible symptoms or manifestations of a disease or disability 
during and after service.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992) (lay witnesses are competent to 
describe painful experiences and symptoms that result 
therefrom).  Nevertheless, neither the veteran nor his 
representative has been shown to be competent to provide a 
medical nexus evidence.  See, e.g., Bostain v. West, 
11 Vet. App. 124 (1998); Grottveit v. Brown, 5 Vet. App. 91 
(1993); Moray v. Brown, 5 Vet. App. 211 (1993) (persons 
without medical expertise are not competent to offer medical 
opinions); Espiritu v. Derwinski, supra.  Therefore, these 
statements have limited evidentiary value and the Board will 
give more weight to the medical opinions provided by Dr. 
White in November 1982 and the VA examiner in May 2002. 

As the record does not present any competent evidence 
relating the veteran's current diagnosis of a psychiatric 
disorder to service, the Board concludes that the probative 
evidence supports the finding that a psychiatric disorder, to 
include schizophrenia, was not present during service or for 
several years thereafter, and the veteran's current 
psychiatric disorder was not caused by any incident of 
service.  Accordingly, the preponderance of the evidence is 
against the claim for service connection for an acquired 
psychiatric disorder.  The appeal is denied.


ORDER

Service connection for an acquired psychiatric disorder is 
denied.



		
	Deborah W. Singleton
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

